383 F.2d 455
Judy SAXE and Philip Saxe, Plaintiffs-Appellees,v.CONCORD HOTEL, Defendant-Appellant.
No. 31.
Docket 31228.
United States Court of Appeals Second Circuit.
Argued September 21, 1967.
Decided September 22, 1967.

Joseph L. Forscher, New York City, (David S. Glassman, New York City, on the brief), for appellees.
Julius Diamond, New York City (William F. McNulty, New York City, on the brief), for appellant.
Before WATERMAN, MOORE and FEINBERG, Circuit Judges.
PER CURIAM:


1
Appellant on argument concedes that there was no error in the trial judge's charge. To prevail, appellant must establish that there were no facts showing negligence or from which an inference of negligence could have been drawn. The record discloses sufficient facts to justify submission to the jury. Its verdict should not be disturbed.


2
Affirmed.